                                                                         EB 2 .1. ;,,:- 1
                  IN THE UNITED STATES DISTRICT COURT                  Cler- ; , ,
                      FOR THE DISTRICT OF MONTANA                     Distric. ; ·   · . ' ts
                                                                       Missou;a LJ,v,~,on
                                                                                    _. 1a
                           MISSOULA DIVISION

 ALTA JOY LOAGUE and ROBERT                          CV 20--07-M-DWM
 W.LOAGUE,

                      Plaintiffs,
                                                           ORDER
 vs.

 ETHICON, INC., and JOHNSON &
 JOHNSON,

                      Defendants.


       Plaintiffs move for the admission of Lee Balefsky to practice before this

Court in this case with John Fitzpatrick to act as local counsel. Mr. Balefsky's

application appears to be in order.

       Accordingly, IT IS ORDERED that Plaintiffs' motion to admit Lee Balefsky

pro hac vice (Doc. 51) is GRANTED on the condition that Mr. Balefsky shall do

his own work. This means that Mr. Balefsky must do his own writing; sign his

own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.



                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Balefsky within fifteen (15) days of the date of this Order, files a notice


                     ,,,,y:                     ..
acknowledging his admission under the terms set forth above.
                                                            ..
      DATED this rtt.:_ day of Feb1:11ary, 2020. . ·




                                           2
